Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 1 of 19




                   EXHIBIT A
        Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 2 of 19




                                EXECUTION PROCEDURES
                                    CONFIDENTIAL
                                      March 2021

I.     General

       A.     This procedure establishes the responsibilities and procedures for the reception                                             of
              a condemned inmate, for confinement, and for execution and day of execution
              preparation                                                                                ,,.11,,,,.,.,,,,,,,,,,,,,,




                                                                                       .
                                                                                  :,,:,..,,,

       B.     This procedure identifies the responsibilities associated            ffih              exeCffionr,,ii'

       C.     This procedure outlines the forms used to ensure a pr                    sional,and chronological
              order for executions'                                                                 l"l".'.


                                                        """'""                '                ''
       D.     This document is confidential in nature;B,**riff be tli*minaled only to
              personnel having a need and right to knewthe'contentS'herein.

       E.     A permanent log will be kept,.ti$ the                     , beginning on
              Monday of the week of the exeedonl: This'Iig will reflect any practice,

                                                          ,::::::::,,



       F.                                         ffi cle*ly            states that, not withstanding any                             lt
                                                  idparation, compounding, dispensing, and
              administration of a lethal ini      shall not constitute the practice of medicine,




Once an in"m     fr   "e:i 4 a iE*t&.e by the court to be executed, the condemned inmate will
be transferr& directlyftom the committing county to the W. C. Holman Correctional Facility,
W. E*ffi*ali\qp,n CorreffipnalYacility, or the Julia Tutwiler Prison for Women. Upon arrival,




Upon the receipt of a condemned person at W. C. Holman Correctional Facility, the inmate shall
be confined in a cell designated by the Warden until the time of hisftter execution arrives.
Appropriate safeguards and security measures will be maintained as directed by the Warden.
Pending the invoking of the                 -hour Death Watch, the condemned inmate will be
maintained in accordance with Departmental Rules and Regulations.
        Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 3 of 19




IV.     Warrant Notification

Whenever a person is sentenced to death, the clerk of the court in which the sentence is
pronounced shall issue a warrant under the seal ofthe court for the execution ofthe sentence        of
death (source: Alabama Code Section 15-18-20). The warrant identifies: the facts of the
conviction, the offense, the judgment of the court, and the time fixed for the execution. The
court provides the warrant to the Marshal who delivers it to the Warden of W. C. Holman
Correctional Facility (source: Alabama Code Section 15- I 8-80).
                                                                                  ..::



A.      Once the death warrant has been issued, the Warden will advise the offtnder as soon as
        possible. This will normally be done in an attempt to notifu the inmate prior to an
        announcement by the news media.

B.      If the inmate is at the W. E. Donaldson Correctional F,qnoility m..the J#ia Tutwiler Prison
        for Women, the Warden of the W. C. Holman Co ional Faci'trity will notifu the
        Warden of the other facility and request the inmate be notifred. '''i.

        1.     If the inmate is at the W. E. Donald$ittlSorre&nal FaGility, arrangements will
        be made                       to have tlgfnmatdgg.prxtf to the W. C. Holman
        Correctional Facility. Upon arrival at,Se W.C. H6han Correctional Facility, the inmate
        will   see a   physician                 {Rg.&tr} assessment   of his vein structure.

        2.      In the instance of a fei*ile inmatmuecei.V.ipgu death warrant, the inmate will be
        moved to the W. C. Holmaa Co tional P.acility                                  prior to the
        execution. The Warde*,:of thb.Julia$utwl.F Prison for Women will have a physician
        assess her vein struGifu as soo*,as possible after notification of the death warrant.


C.      On the day*$e ceademEd inmate-'is advised of the death warrant, the Warden will
        inform himlherthat:
                    .."
        1. ," 'tffie\llali,may     3e1*t a spiritual advisor to accompany him/her in the execution
        chamber;

      q Z.       T,:keinma(Simay select one (l) alternate spiritual advisor to serve in the event that
      "=',the originilt@red spiritual advisor will not/cannot serve at the time of the execution;


        3.  :'l*_*,.I$.:.inmate must inform the Warden of his/her choice of spiritual advisor and
        alternate no later than five (5) days after being advised of the death warrant;

        4.      The inmate's spiritual advisor and alternate must submit a written plan to the
        Warden for approval, for how the spiritual advisor intends to assist the inmate in his/her
        religious exercise in the execution chamber, no later than fourteen (14) days after the
        inmate receives notice of the death warrant.
        Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 4 of 19




V.      Preparations (Prior to Execution week)

A.      On a day designated by the Warden, prior to execution week, the Warden and
                will meet with the execution team.

        1.      Team members will be given the opportunity to resign from the team.

        2.      Details of the scheduled execution will be discussed to bring everyone up to date.

B.      If lethal injection is to be the means of execution, the Warden will notify,trhe members of
        the IV team that they will be needed and schedule a time for thffito viewthe offender's
        veins prior to the scheduled execution.

        If it is determined that starting  IV through normal clrannels,will'tot be possible due to
                                              an
        poor vein structure, refer to Annex C for protocol.$:' ' ,,,,,

C.      If electrocution is to be the means of execution,          the Warden will instruct
                     to contact a                            toipqp,gct the equiprcnt to be used for the
        execution.                                  ...,i.        :,:::::;,,   i    '.".,.'



D.      The                           will makesure that hsr,has      thd          plies necessary to carry out the
        execution.

E.      The Warden will notit/ the Warden of the G. K. fountain Correctional Center of the
        upcoming execution..,{$he Wefden will request that he/she have the Media Center
        checked for cleanlinoss, make suu€ theig$iidnds are groomed, and insure that the
        telephone lines are.,,,opB&liaSol
                             ::::=:


F.      The WardeN\Nl+eet with the"condemned offender and advise him of the schedule for
        executiolt.weeft n will attempt to answer any questions the condemned may
                         ,cf$\ft             tion

G.       ,s,ftei':$5rrfirming::lhat the spiritual advisor and alternate submitted a written plan within
      ., fourteeil$a) day fter the condemned offender received notice of the death warrant, the
       r',Warden oihi$Wgnee shall meet with the spiritual advisor and alternate to review such
         '|S.RA, and q6nduct orientation and training of the spiritual advisor and alternate in advance
          of ttie=ex€iltion.

vI.     Preparations (Execution Week)

A.      Members of the execution team will meet
                                               to walk through the steps of the execution to
        include the removal of the offender from                    to the
        and the
     Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 5 of 19




                                                     . The Warden and               will   rehearse their
     roles in the execution process at this time.

B.   On                    of execution week, the                                will make assignments
     of                                   for the                  -hour Death Watch.

C.                                                  , the Warden and              will   meet with the
     outside security team.

     1    .      The Warden will brief the team on the number of offender and victim witnesses to
                 expect and who they are, if known at that time, as well as the number of
                 additional visitors to expect, the names of whom will be i4ovided to the
                        . The Warden will also advise the team about media attention, if any is
                 expected.

     2.          The                   of the outside security team will"make post assignments for

                                  . The               .tMll"also assign an escort for the offender's
                 witnesses and security for the Tmining eenter.

D.   The Warden will check the telephone in.,the eommiisioner's viewing room to ensure that
     the line is working properly. .,;,,,,:i:,:' , : l

E.                                               the Warden's designee will contact
                     to witness,&e execution and prohounce the time of death.

F.




G.




     'i   r. r      :::i

     2.*ttt,'=,.=If ctrocution is to be the means of execution, the electric chair,
                                                          shall be inspected                    , in
                 accordance with established
                                     the equipment will be inspected and tested three (3) times.
                 (See Annex A for procedures and steps for testing the electric chair and
                 equipment)(See Annex B for instructions on sponge preparation)
        Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 6 of 19




VII.   Placement of Offender in the Holding Cell

A minimum of            officers shall be assigned to observe the condemned at all times during
the                 -hour Death Watch. If the condemned is a female, female security personnel
will maintain security. No other correctional staff or civilian personnel, except medical
personnel, shall be allowed in the Death Watch area without approval of the Warden or the
Warden's designee. No inmates are allowed in the Death Watch area'

A.     The accused offender will be moved to the holding cell
                        , unless the Warden determines he/she should be mor*ed there sooner.

B.                                                          the execution team wil}...begtn a
                                                     will post outside the ofl&nder'S':'cell. The cell to be
       used       will    be that cell                                    esi' 'i",.,       .'

       1.            The cell will be thoroughly inspected for'any conE*and prior,to initial placement
                     of the condemned offender.

       2.            The
                                                           ":'williii          ll functions of the cell are
                     working.

       3.            The officers assigned to this walch *[ll ens*", during their time on duty, that the
                     condemned offender ib unaer congant obgs ation, regardless of the offender's
                     location.
                                         .::::



       4.            If   an   emerg*c! shouti" gui,'AS,ifn."t will initially contact the
                                      ffilsoorr''inspoSSible, thereafter, the captain of the execution
                     team and the WardenL will be Contacted.
                                                    contacted.



                                 *i[t=inclnde;:but will not be limited to, the following:




            .,.
            '\,ut-


C.      The offender will have a bed, necessary linens, and one uniform of clothing. All other
        items of the offender will be kept outside the cell. The offender will be allowed access to
        personal hygiene items which will be passed to him/her and returned to the officers when
        he/she has completed use of the items.

        1.           The offender will be allowed a television in the area that      will sit outside the cell.
       Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 7 of 19




       2.     The offender will be allowed access to the telephone. The offender will advise
              the officer of the number he/she wishes to call and the officer will place the call.



       3.     The offender will be allowed access to his/her mail. The mail will be passed back
              to the officers when the offender has finished reading it. All legal mail will be
              opened in the presence ofthe offender.

       4.     The offender will be allowed access to a Bible, or its equivaltxrt, and any other
              reading material approved by the Warden.
                                                                                      -'i,llil:

       5.                                         will bring the offender's medication
              will   be in accordance with institutional Rules and            Regulatieq. $i"k.call will   be
              held in the                               .


       6.     The offender's meals will be delivered ta lfm/trerthr-

                                                                  :::::::::::"

                                                                  'iiilrtll.",,,.,t

VUI.   Visitation

A.     The condemned offender may submit ie.ssrtWarderi an extended visiting list for approval
       prior to execution week. The.ufl.Mee=wiiiir$ake the approval and provide this list to the
       offi cers assigned to visitatio*-i,,,.,,.

B.     The condemned offends sha*be allowed eontact visits during execution week with
       family, friends, privale .logl: an(friS@'representatives, as approved by the Warden.
                         :':,1:..- r'lr',, 'r:::'l'     '::   .

       Visitation will be il{he foltrpwing timis:




C.



D.




E.     Visitors will be allowed to leave the facility and return. They will be processed every
       time they enter the facilitY.

F.     The                        will be available for the offender and his family. The
       should visit with the condemned offender
      Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 8 of 19




IX.   Day of the Execution

A.    The                              will deliver the condemned offender's breakfast meal to
      the door of the Death Chamber. The                                on that post will receive
      the meal and serve it to the condemned  offender   in the holding cell.

      1.     The                          will   prepare the condemned's meal. No inmate              will
             handle the condemned's     meal.
                                                                                  ,,,,,,,



      2.     The               will ask the condemned offender if he wishes to have a last
             meal prepared and explain what items are available for     . '\,,!.
                                                                                                     =
      3.     The condemned offender's last meal can be        prep.aredtULi
             available in the institutional kitchen.   .,.,,'$
                                                                      \,
B.    At approximately             , the officers assignd,,.,to the   &th
                                                               WatqhWl inventory the
      condemned offender's  property.  The condemnedffi have'fuopport\inity to designate
      who he wishes his property to go to.

      1.     This information will be write$out as a                       testament and the
             condemned offender will si                               iont ofa notary public.


      2.


C.    Visitation may

D.                                       will attain the funeral   arrangements of the condemned.
                                          be a next of kin,
                                                                                                          This
                                  available to the coroner's office and to the Department            of


E.                                                                                          will   prepare
                    lethal injection solution when lethal injection is the method of execution.

F.                 will   meet with the victims of the condemned offender's crime



G.                                 , the condemned offender will be escorted from the visitation
      yard

      L       An examination of the accused will be completed and the results recorded on a
              Medical Treatment Record.
                   Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 9 of 19




              2.        If the condemned offender has a spiritual advisor, that person may be escorted to
                                              and remain with the condemned until the condemned is
                        escorted to the execution chamber, at which time the spiritual advisor will then be
                        escorted                while the condemned is prepared for the execution.
                        Once the condemned is prepared, the spiritual advisor will be escorted to the
                        execution chamber

H.             The Commissioner's telephone
               will be opened.

               The condemned will be escorted to
               strapped to the gurney.

                   1.   If lethal injection   is the means of execut

                                                                                                  be provided,
                                                                                              re to provide an
                        intravenous access. (See

               2.       When electrocution will be the
                        to the execution c                                      at approximately              The
                        offender will be                                     attached to the offender's left leg
                        and head.

J.             The witnesses    will                                              witness room.
               The following                                                      none other:

                   1.   The                               ns as may be necessary to assist   him in conducting the


               1                               r of Corrections and/or hisftrer representative(s)
     ,N$t"
               J.             (2)      srcrans
     t=t,,....,.




                                              s spiritual advisor

                                                     C. Holman Correctional Facility

               6.       Such news media as may be admitted by the Warden, not to exceed five (5)            in
                        number

               7.       Any relatives or friends of the condemned offender that he/she may request, not to
                        exceed six (6) in number (No inmate shall be permitted to witness the execution)
     Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 10 of 19




     8.              Witnesses for the victim will be limited to immediate family members over the
                     age of 19, not to exceed eight (8) in number. "Immediate family member" is
                     defined to include parent(s), sibling(s), and/or children of the victim.

                     If the condemned is being executed for a capital murder in which he/she killed
                     two (2) or more people, each of the victims will be entitled to have no more than
                     eight (8) immediate family members over the age of l9 witness the execution. If
                     the total number of witnesses exceeds 12, however, the seats are to be apportioned
                     equally among the victims.

                     If fewer than six (6) immediate family members of a victim wish to view the
                     execution, AND the condemned has OTHER murder and)*x rlqqslau$ter
                     conviction(s) for which he was NOT sentencedto''tlbath, then the rcwraining
                     witness slots can be made available to immedid$i'familymembers ofthat other
                     victim(s).

                     Because of restricted space, however,.no more than     a,{OTAL of 12 immediate
                     family members of the victim(s) will   S   alloured to actudly view an execution.

K.   The Warden will be informed when             thi condem@ is pi@ed for execution.




L.


M.


N.


     'li .:t:.   .      ,::::::,,,




o.   fN1WngN will check with the Commissioner or his/her         designee to see if there has
     been a'I5Ei minute stay. If there has been no last minute stay, the two (2) members from
     the execution team remaining in the execution chamber will receive the signal to depart.

     1.              These two (2) team members will make last minute checks of the IV lines in the
                     case of lethal injection. One team member will exit the chamber and will
                                   to the                        signaling it is okay to proceed. The
                     second offrcer, designated by the Warden, will remain in the chamber and will
                     position himself/herself at the condemned inmate's left side.
     Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 11 of 19




     2.                 In the case of electrocution, the two (2) officers will make last minute adjustments
                        to the restraining straps. The officers will place the headgear on the offender and
                        the covering over the face. When their tasks have been completed,
                                 will                       to the                         signaling it is
                        okay to proceed.

P.   When the signal to proceed has been received, the following will occur:
                                                                                                  ":,.:::,,


     1.                 In the case of lethal injection, the Warden will begin administefing the lethal
                        injection solution to the condemned offender. The lethal,:,*qiection solution will
                        consist of:

                         a.                 100 mL of midazolam hydrochloride           (2)lSO-E*inges
                         b.                 20 mL of saline                       =
                         d.                 20 mL of saline
                         e.                 120 mL of potassium   chlori   :-'tw,p (2!50 mL Sy.ringes

     2.                  In the case of lethal injection, ffier the Warden adfiinisters the 100 mL's of
                         midazolam hydrochloiide and jU,*.,!$ of saline but before he/she administers the
                         second and third chemi-- *b.ondi(1l tearn member who remained in the
                         execution chamber will:assess the consciou{mess of the condemned inmate by
                         applying graded sttrsulatiOn, as fohws. The team member will begin by saying
                         the
                         gently stroke
                         member              *ill
                                              the condemned inmate is still conscious, the Warden
                    ,,::i:::i:l:.qWml
                                               line to administer the 100 mL's of midazolam
              ..ri::::hrtl                     up set of syringes. After all 100 mL's of midazolam
             ,=t. hyd              and20 ml-'s of saline are administered, the team member in the
                 i'.€xecutio    hamber will repeat the graded stimulation process set out above.
                           the          IV line is used for midazolam hydrochloride it is also used to
                               the remaining chemicals.
      :'::::,,,:-
          ==.                      .t!:!,

                             confirming that the condemned inmate is unconscious, such will be
                     ''documented and the Warden will continue with administering the second and
                       third chemicals.

     3.                  When electrocution is the means of execution, the Warden will push the button
                         which will begin the process of 2200 volts of electricity flowing through the
                         offender's body for a period of 20 seconds. The amount of electricity will
                         decrease to220 volts for the next 100 seconds.


                                                                     10
      Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 12 of 19




a.    When the execution has been carried out,                                                                 will be
                      . In the case of lethal injection, members of the                                        will be


      1.                                              will   enter the execution chamber and close the
             curtains.

      2.     The                       will   be escorted from the
                                                                                               ,,::::,::




      3.     The            will   be escorted from the                   to the
                                                                             r'\....


      4.     Witnesses of the execution will be escorted from the

                                                                                         .:::;;;;;;;::::
                                                                                                           :




      5.     The Warden will escort the          into the                                                      . The
                      will do a thorough check and'pqonounoe a             time $etth.
      6.     The               will   be escorted
                                                    k:dtp,9          n
R.                                                                   *liii*nt.t        the execution chamber.

      1.     In the case of lethal inj$iiU,the N:iines and straps will be detached. The body
             will be placed in a bod*..bag and,..,9ptoBtrel her to be taken by van to the
             Department of     Fo    ic Soience for.a po$mortem examination.

      2.     In the case       ectrocufu
                                       .$s!
                                            tlibr      rodes will be detached and the transformer
             will   be                        lNked. The body will be placed in a body bag and onto
              a stretcher                     vanttb the Department of Forensic Science for a



S.



T.




x.
A.   Press Conference - The Public Information Officer (PIO) for the Department of Corrections
      will advise the news media that the Order of the Court has been carried out.

       1.     The PIO will provide the time of death, any last words the condemned offender
              may have had, and if any unusual incidents occurred during the execution.


                                                     1t
          Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 13 of 19




          2.            News media who were unable to witness the execution will have an opportunity
                        to ask questions of the news media members that were witnesses.

          3.            Members of the condemned's family will have an opportunity to meet the press
                        and make a statement. The victim's witnesses will also have an opportunity to
                        appear before the news media. At no time will these two (2) groups be allowed to
                        intermingle with each other.

B.        Interment - The body may be released to the condemned's relatives$eir expense or,                       if
          the body is not claimed by friends or relatives, it will be the Departmeiltof Corrections'
          responsibility to bury the remains.

C.        Staff participants will be afforded the opportunity to
          Debriefing Team members if they so desire.

D.




The electrocution eq                            ld   bd*asted=      (2) monthly, no sooner than the     of the
month and no later than                         .f$e mtLnth, iffith at least        days between tests. Each
test will be logged. Jf e                          is to be the means of execution, the electrocution equipment
will be tested                                          time the death warrant is received until
                                                              the equipment will be tested                until
the day of tkd*'6ti'*ion)                                              the equipment will be tested
      prior Gthe time *f t                    ecution.
      .:::::::::::,, ,,:::,           ii.li

                          .\N\o
     =l
1.                                                                 will   be present during any testing.

2.        Tliti{I#,sl4$
                ,1{N::ir:l::::::ia'
                                                            willbe present and will select
                                on the execution team to be present during any testing.

3.        No other personnel should be present during testing without the permission of the
          Warden

4.        All testing equipment                                                            will   be checked to
          ensure they are all in operating order.


                                                              t2
         Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 14 of 19




5.       All power switches will   be in the         "off'position.

6.       All jacks and connections will be checked for cleanliness and to ensure they are free of
         corrosion. All leads will be checked to ensure they are intact and have no visible signs or
         cracking or any signs of frail ends.

7.       The leads will be connected to the load bank register.

8.       The                                 will    be connected with the
               connected to the

         a.
         b.
         c.
                                                                                                           ::::::::lllll      rrlllrlil,r



9.       Make sure everyone is ready to test the equipme*L'

                                             will turn the poweron-i                                                                        eeuinment room.
10.
                                                                                                   ::t:,
                                                                                                               ift         ,::::l:l j .jlitlir,.


I   l.                                       will                  c&trol
                                                           ter the co
                                                    then enter                                                                    io6ci and tum on the
                                                                                                                   ::::::::::::
                                                                             : .'   .   iliill,:

                                              sii;:::'   ::::::::::::::::

                                               :
t2.                               will   t          n the                   Bprrei'&r$                             equipment.

13.      After making sure thatdver&e iS'Glear, thg switch will be thrown and the meters will be
         read and recorded.

14.                                                                                                                                                in the     They



15.                                                                 be located in the execution                        will
                                     the voltage on the Simpson 360 voltage meter.




         -.i        ::::




t7.      nnmnpqffi    is completed,                                                         will turn off all power switches
         and padloCk all disconnect panels in the                            "off'position.                      will check all
         padlocks to ensure they are locked.



Each time the chair is tested, all other equipment will undergo a check or test to ensure that all is
in working order and could be used if needed. Sponges will be checked for durability to ensure
they are not torn, shrunken, or weak in texture and that they are free from any salt from a prior
execution. Electrodes will be checked to ensure they are clean and free from any deterioration of
                                                                             l3
       Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 15 of 19




the wires that connect to the power source. Also, all connections will be checked to insure they
are tight. Security straps will also be checked to ensure they are free from cracking and that
buckles are clean and in good working order.




                   . .r,u\   ..




                         ,r,i\\,.




                                                t4
     Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 16 of 19




                                            Annex B

                Procedures for Preparation and Maintenance of Sponges

1.   Sponges will be soaked in a salt and water solution for a
     prior to the time of execution. The sponges should be taken from the salt water solution
     approximately                       prior to the execution.

2.   Sponges   will be temporarily tacked lightly to the electrodes for propt{.positioning. When
     positioned, remove the tacking stitches. When ready for use, soak the'@qnges in fresh
     water and squeeze dry. Sew sponges with black carpet thread Gfu          scree     , placing
     stitches not              apart and following around the ouler edM;=&.rm ti{$'ceffir, and
                                                            fi         ta;i 5o           tit.
                                                                       tact.".Do rnt putl the
                                                  fet a good
     around the binding posts. The object is to get
     around
     stitches too tight, thereby preventing the sponge   from      ing *p the solution.

3.   The leg electrode will go on the left calf below tkknee)ffiqced sd\he finding post is on
     the outside making it more easily seen and -r-e*4chedf'r'&r attadlii8g the Electrical wire' The
     shortened strap should be on this same si                      can d}Bm be reached. When
     placing in position, pass the long strap                               loosely through the
     buckle. Raise into position with the
     tightening buckle with the left hand.
     muscle contractions take

4.   The headset will be made                                  y fit the condemned inmate's head.
     Adjustment will be dm+ by                        straps on each side. Place the head set on
     the head, being careWl not to                    far on the forehead if possible. Position the
     short strap with              iit oft*3e sitle that the operator will be working on. Pass the
                                   fasten Biiugly. Connect the wire to the binding post. Use
     number                                   insulation for both the head and leg wires. Solder
     the                                nd so the barred ends will go into the hole in the posts.
     Use                           he salt solution. Squeeze enough solution out with the flat
     oft                     dripped will be avoided. In making electrical current contact, be
                        the          and the outer skin of the condemned inmate.

5.     fter use, EiitSblack threads, remove the sponges, and rinse carefully in fresh water.
          very caroful not to cut the tan thread
                                          Ituvgg that  nrv pieces of sponge are sewrr together with
                                                 urrgl the

                    black thread pieces and rinse the screws thoroughly to remove all traces of
     salt        or corrosion will ensue. Keep the straps soft with Neats Foot Oil.

6.   Only saltwater sponges are to be used. Sponges should be stored in       a clean dry place.




                                                15
      Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 17 of 19




                                                     Annex C

                                          IV Team - Detailed Instructions

The Warden or designee will have two (2) intravenous infusion devices placed in veins of the
condemned and a saline solution available for an infusion medium. Those persons engaged in
this activity will be referred to as the IV Team. For these purposes,
                                    (if necessary),                             and other
                          - as are necessary - will make up this team.
               will normally be                                               s).         ,,::::::,:




a.     An IV administration set shall be inserted into the outlet of the bt    'd\rrrral               saline
       solution. Two (2) IV bags will be set up in this manner.

b.     The IV tubing shall be cleared of air and made          readyfuse. 't,r,   t".',




c.     The standard procedure for inserting IV acc*e,:,:.1=s willlbe used. .Hthe veins are such that
       intravenous access cannot be provided,                                    will perform a central
       line procedure to provide an intravenous access.

d.     The IV tubing for both set-ups *,iJl,!.         c
                                                d to &*.receiving port of the IV access -
       one (1) for the primary vein dt$Brqi'&Jhe se.contlary vein.
                                              ,";,



e.     At this point, the adminis@on' shallfu running at a slow rate of flow (KVO), and
                               ,r1!- i a-    -: i
       ready for the insertiog6if syrtqes oontaini4g the lethal agents. The Warden, or his
       designee, shall mair{$dn observ$tion N'Mr set-ups to ensure that the rate of flow is
       unintemrpted. NfuFURTI*$R ACTION shall be taken until the Warden has consulted
       with the Cogls\           r        ng anflast minute stay by the Governor or the courts.



           {:=      :::::::::   l1   i,




                                                        t6
      Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 18 of 19




                                             Annex D

                                       Svringe Preparation

The following is the syringe sequence:

       Syringe   I      midazolam hydrochloride                          50   mL -250 mg

       Syringe   lA     midazolamhydrochloride                           50   mL-.250 mg

       Syringe 2        saline (sodium chloride)                         201dt,,..,,,=,,,,,    l...,




       Syringe 3        rocuronium bromide                               60 mL     -   600 mg

       Syringe 4        saline (sodium chloride)                         20 *=          rr:i


                                                                        :':::::,
                                                                        '        '-:
       Syringe 5        potassium chloride                                    mL   - I20 mEq
       Syringe   5,4.   potassium chloride
                                                            ,,::::::-


Any team member participating in the syringe              ion ffipess shall wear medically approved
gloves to ensure the safety ofeach                      the pppaiation process.
                                                            .:,:'t'


                                                            rocedure:

       Remove piercing pi
       Remove cover
       Remove flip top
       Insert pi
                                           ) syringe into piercing pin and twist until secure
                             nge            the midazolam hydrochloride into the syringe
                            a'l -
                                  1A), conduct items 1 through 6 five (5) times. Each vial of
                            loiide contains 50 mg of the drug in 10mL.

                            chloride (saline) procedure:

1.     neffiggffi($rcing pin from pouch
2.     RemovEtover from piercing pin
J.     Remove flip top from sodium chloride vial or any protective packaging from sodium
       chloride bag
4.     Insert piercing pin into the stopper with a downward twisting motion
5.     Insert syringe into piercing pin and twist until secure
6.     Pull back on the syringe to transfer the sodium chloride into the syringe until 20 mL are
       drawn into the syringe


                                                   t7
      Case 2:20-cv-01026-RAH Document 50-1 Filed 03/29/21 Page 19 of 19




      Syringe 3, rocuronium bromide procedure:

      Remove piercing pin from pouch
      Remove cover from piercing pin
      Remove flip top from vial of rocuronium bromide
      Insert piercing pin into the stopper with a downward twisting motion
      Insert sixty cubic centimeter (60cc) syringe into piercing pin and twist until secure
      Pull back on the syringe to transfer the rocuronium bromide into the ryringe
      Conduct items I through 6 twelve (12) times. Each vial of rocuroniumftomide contains
      50 mg of the drug in 5 mL.

                                            procedure               *                r::i::"
      Syringe 4, sodium chloride (saline)
                                                                         .t1\*'*ri
      Repeat procedures for syringe 2.

      Syringe5and5A,potassiumchlorideprocedu.e:




Repeat the a




                                             l8
